Grant, C. J.
(dissenting). I see no occasion to retreat from my former opinion. The question, as I read the record, is not: Was the defendant bound by a void parol contract because he did not repudiate it? The question is: Was the contract, otherwise void, made valid by delivery ? Under the record as I read it, defendant made a parol offer for the property already in his possession, bulky, and as to which further delivery was unnecessary and impracticable. This parol offer was *217promptly communicated to plaintiff. He wrote accepting the offer, and defendant kept silence for five days. Where one having goods in his possession belonging to another makes a parol offer to buy and that parol offer is accepted, the law does not require the vendee to accept the acceptance of his offer to purchase in order to complete the sale. Remaining in possession and keeping silence for five days, when an answer, if the vendee intended repudiation, could have been made in a few minutes by telephone or a few hours by letter, are evidence of delivery and acceptance of the goods. The circumstances in this case are in my judgment sufficient to justify the finding by the jury that there was a delivery which satisfied the statute of frauds and made a valid contract.
The inspection of the culls made by plaintiff’s inspector in conjunction with the defendant’s inspector and the defendant’s men, was made February 15th, and at that time the ends were cut off from certain culls, leaving the balance merchantable lumber. The amount of this merchantable lumber was 6,435 feet, leaving the amount of the culls 22,957. Defendant’s offer to pay $9.50 per M. was made after this inspection and communicated to the plaintiff on the 16th. On the 21st of February plaintiff wrote defendant, demanding payment. The bill claimed 22,957 feet of mill culls at $9.50 per M. I am unable to find anything in that letter indicating that defendant had informed plaintiff’s agent, subsequent to the time of his offer, that he would not purchase the culls on those terms. There is evidence of a refusal to purchase before that time.
Blair and Moore, JJ., concurred with Grant, O. J.